Case 4:20-cv-01707-JST Document 58-2 Filed 12/08/20 Page 1 of 13




               EXHIBIT - 1
                Case 4:20-cv-01707-JST Document 58-2 Filed 12/08/20 Page 2 of 13


 Kiren Mathews

From:                             ECF-CAN D@cand.uscou rts.gov
Sent:                             Tuesday, March 10,2020 9:19 AM
To:                               efi li ng @ca nd.uscou rts.gov
Subject:                          Activity in Case 3:20-cv-01707 Ogilvie et alv. Gordon Complaint


This is an automatic e-mail message generated by the CM/IICF system. Please DO NOT RESPOND to
this e-rnail because the rnail box is unattended.
{<**NOTE TO PUBLIC ACCESS USERS*** Judicial Conference of the United States policy permits
attorneys of record and parties in a case (including pro se litigants) to receive one free electronic copy of
all documents filed electronically, if receipt is required by law or directed by the filer. PACER access fees
apply to all other users. To avoid later charges, download a copy of each document during this first
viewing. However, if the referenced document is a transcript, the free copy and 30 page limit do not
apply.

                                                 U.S. District Court

                                           California Northern District

Notice of Electronic Filing

The following transaction was entered by Fa, Wencong on3l10/2020 at 9:18 AM and filed on 3/L0/2020
Case Name:           Ogilvie et al v. Gordon
Case Number:           3
Filer:                 Paul Ogilvie
                       Paul Crawford
                       James   Blair
                       Andrea Campanile
                 Amrit Kohli
Document Number: I

Docket Text:
COMpLAINT against $teve Gordon ( Filing fee $ 400, receipt number 0971-"14262566.). Filed
byPaul Ogilvie, Paul Crawford, James Blair, Andrea Campanile, Amrit Kohli. (Attachments: #
(1) Civil Cover Sheet)(Fa, Wencong) (Filed on 311012020)-


3220-cv-01707 Notice has been electronically mailed to:

Wencong    Fa    wfa@pacificlegal.org, incominglit@pacificlegal.org, pcastillo@pacificlegal.org

3:20-cv-01707 Please see Local Rule 5-5; Notice has NOT been electronically mailed to:

The following document(s) are associated with this transaction:

Document description:Main Document
Original filename:C:\fakepath\CoMPlAlNT FINAL VERSION 3 10 20.pdf
                                              I
Case 4:20-cv-01707-JST Document 58-2 Filed 12/08/20 Page 3 of 13




               EXHIBIT - 2
 5t4t2020                                                                                                                          Expensify - Expenses
                                        Case 4:20-cv-01707-JST Document 58-2 Filed 12/08/20 Page 4 of 13


                                                                                                                                                                                                ., l;,




                     :;: - .i , :.t..Li-               ,_;r.   :l:   l.;ll
                                     i.'i-:,i'i                 _iar'-.,        .^{:




                                                                                                                                       ltls
                     ,-!.,,..;:     -.:-           :./..'




                            Edit Expense                                                                                                                               35 of50 expenses     { }              H
                                                                                                                                                                                                                      ,.a




                                                                      Finishedl Dawn Gonzales marked this expense as manually reimbursed outside of Expensify,

                                                                                                                                                                                                                     ;



                                  6rst        Larry Salzman
                                             lsolzmao@pa.ltlclegal.org
                                                                                                                                                                                                                     :il'
             ; t{l
                                                                                         ffi   lsalzman@paclflclegal.org - 1.l62   S   American Exprees @Work - americanexpr6ss.com   Reimbursed                     ,

                                                                                                                                                            A                         il*v$ts                        p

                                                                             Googla:    Wo   Sttw Ni Llc                                                     ut                        n
                                                               Date" 2020-03-13                             l



                                                                             Postad Otr:     Mrt   14,   2020


                                                                                                                USD $
    LJGP                                                                                                                                                                                                             ,o
       Mar 15                                                                                                                                                                                                        f,
                                                                                                                                                                                                                     ,
                                                                                                                                                                                                                     lo
    -jfits
       Mar 15                                                                                                                                                                                                        L
                                                                                                                                                                                                                     F
                                                  Attsndees !                          Patrtcia Caotillo
   ,J }A             L                                                                                                                                                                                               )0

       Mar'15                                               class* 1oo-Litigation                                                                                                                                    l.
                                                                                                                                                                                                                     ,
   !,lA              L                                      Cases            3-1593 Ogilvi€ v. Gordon                                                                                                             17

       Mar 15
                                                                                                                                                                                            l+
                                                                                                                                                                                            L-     .. _..
                                                                                                                                                                                                                  t



   :rev                                                                                                                                                                                                           ,0
       Ma( 14
                                                       Report                Larry's Expenses #60210621
                                                                                                                                                                                                                  iI

   J ;e t                                                                                                                                                                                                         7B


      Msr 14                                                                                                                                                                                                      I
                                                                                                                                                                                                   Save
   r,JlEv                                                                                                                                                                                                         )0

      Mar14 ri,.r5ols.J            LarrytExpon$es#60210621                                                                                                                                                       .a
                                                                                                                                                                                                                 -
   .,J lA  Amencan Afi,lnes                                                                                                                                                                                 $130.8r         I
      Mar13 tr,:r,":,:: Larry'sExpensos#60210621
                                                                                                                                                                                                                 'a
                                                                                                                                                                                                                  O

https://www.expensify.com/expenses?cardlDList=9359591&startDate=2020-02-29&endDale=2020-03-28&usePostedDate=true&submitterEmail=%28...                                                                                          213
                    Case 4:20-cv-01707-JST Document 58-2 Filed 12/08/20 Page 5 of 13




   trrrt
                                                                                xffi\$ffixffiffi
   -,-      -'-J.


   HTT
   IrIIr             il
                                                                                    Paid

  n
                                                                         lnvoice #: 343635
                                                                      lnvoice Date: Mar L3, 2020
 We Serve Law                                                             Due date: Mar L3,2020

   -
 Phone: 800-637-1805
 www.weservelaw.com                                                                     Amount due:
                                                                                            $o.oo


 Bill To:

 PCastil lo@pacificlega l.org



 Description                                                         Quantity           Price         Amount
 Service Fee
 Service of Process

 Steve Gordon
 Office of the Director
                                                                           L          $1s0.00         $1s0.00
 Department of Motor Vehicles
 24L5 First Avenue
 Sacramento, CA 9581-8

 Service Fee
 Personal Service
                                                                           L           $2s.00          $2s.00

 Service Fee
                                                                           1           $1s.00          $1s.00
 Printing Fee

 Service Fee
 Same Day Rush Request
                                                                           1_          $7s.oo          $7s.00

                                                                                      Subtotal        $26s,00
                                                                                Processing Fee         $1s.00
                                                                                           Total      $280.00



Notes
We look forward to serving you again. Thank you for your business!
Case 4:20-cv-01707-JST Document 58-2 Filed 12/08/20 Page 6 of 13




               EXHIBIT - 3
Case 4:20-cv-01707-JST Document 58-2 Filed 12/08/20 Page 7 of 13
Case 4:20-cv-01707-JST Document 58-2 Filed 12/08/20 Page 8 of 13




               EXHIBIT - 4
Case 4:20-cv-01707-JST Document 58-2 Filed 12/08/20 Page 9 of 13
Case 4:20-cv-01707-JST Document 58-2 Filed 12/08/20 Page 10 of 13




               EXHIBIT - 5
           Case 4:20-cv-01707-JST Document 58-2 Filed 12/08/20 Page 11 of 13


Kiren Mathews

From:                         Naegeli Deposition & Trial <receipts+acct_1F50M3HaDbYze0X0@stripe.com>
Sent:                         Tuesday, September 15, 2020 10:20 AM
To:                           Kiren Mathews
Subject:                      Your Naegeli Deposition & Trial receipt [#9468-1393]




                    Receipt from Naegeli Deposition & Trial
                                               Receipt #1393-9468

                AMOUNT PAID             DATE PAID                           PAYMENT METHOD
                $1,329                  September 15, 2020                           – 1162


                SUMMARY


                   102428                                                               $1,329.00

                   Amount paid                                                         $1,329.00




                If you have any questions, contact us at
                Accounting@NaegeliUSA.com or call at +1 800-528-3335.




                Something wrong with the email? View it in your browser.

                You're receiving this email because you made a purchase at Naegeli Deposition & Trial,
                which partners with Stripe to provide invoicing and payment processing.




                                                           1
Case 4:20-cv-01707-JST Document 58-2 Filed 12/08/20 Page 12 of 13




               EXHIBIT - 6
           Case 4:20-cv-01707-JST Document 58-2 Filed 12/08/20 Page 13 of 13


Kiren Mathews

From:                         Naegeli Deposition & Trial <receipts+acct_1F50M3HaDbYze0X0@stripe.com>
Sent:                         Tuesday, September 15, 2020 10:17 AM
To:                           Kiren Mathews
Subject:                      Your Naegeli Deposition & Trial receipt [#1391-1917]




                    Receipt from Naegeli Deposition & Trial
                                               Receipt #1917-1391

                AMOUNT PAID             DATE PAID                           PAYMENT METHOD
                $262.50                 September 15, 2020                           – 1162


                SUMMARY


                   102432                                                                 $262.50

                   Amount paid                                                           $262.50




                If you have any questions, contact us at
                Accounting@NaegeliUSA.com or call at +1 800-528-3335.




                Something wrong with the email? View it in your browser.

                You're receiving this email because you made a purchase at Naegeli Deposition & Trial,
                which partners with Stripe to provide invoicing and payment processing.




                                                           1
